Case 1:19-cv-03820-JPH-TAB Document 81 Filed 10/02/20 Page 1 of 3 PageID #: 268




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 KEANDRE ARNOLD,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-03820-JPH-TAB
                                                       )
 LESLIE GOODMAN, et al.                                )
                                                       )
                               Defendants.             )

                      ENTRY ON MOTION FOR CHANGE OF JUDGE

        The plaintiff's motion for change of judge, filed on September 25, 2020, has been

 considered.

        "When a judge decides a contested issue, whether correctly or not, at least one side will be

 disappointed." Thomas v. Reese, 787 F.3d 845, 849 (7th Cir. 2015). "Adverse rulings do not

 constitute evidence of judicial bias." Under 28 U.S.C. § 455(a), a federal judge must disqualify

 himself in any proceeding in which his "impartiality might reasonably be questioned." Matter of

 Hatcher, 150 F.3d 631, 637 (7th Cir. 1998). "The standard in any case for a § 455(a) recusal is

 whether the judge's impartiality could be questioned by a reasonable, well-informed observer." Id.

 In Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996), the court stated that § 455(a) "asks whether

 a reasonable person perceives a significant risk that the judge will resolve the case on a basis other

 than the merits. This is an objective inquiry." Id. (quoting In re Mason, 916 F.2d 384, 385-86 (7th

 Cir. 1990)).

        Judicial rulings, routine trial administration efforts, and ordinary admonishments are not

 grounds for recusal. See Liteky v. United States, 510 U.S. 540, 545 (1994). The plaintiff seeks the

 recusal of the undersigned because he disagrees with some rulings in this action. As explained, the



                                                   1
Case 1:19-cv-03820-JPH-TAB Document 81 Filed 10/02/20 Page 2 of 3 PageID #: 269




 plaintiff's dissatisfaction with prior rulings by the undersigned is not evidence of bias, nor is it

 otherwise a valid basis for a change of judge. Therefore, the plaintiff's motion for change of judge,

 dkt. [79], is denied.


 SO ORDERED.
 Date: 10/2/2020




                                                  2
Case 1:19-cv-03820-JPH-TAB Document 81 Filed 10/02/20 Page 3 of 3 PageID #: 270




 Distribution:

 KEANDRE ARNOLD
 201948
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Adam Garth Forrest
 BBFCS ATTORNEYS
 aforrest@bbfcslaw.com




                                      3
